DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/04/2021 has been entered.

Status of the Claims
Claims 51-52, 58, 60-62, 68, 70 have been amended. Claims 51-70 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 56-57, 61, 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0361203) in view of Kennedy et al. (2018/0188054).


determining an upcoming event ([0021] “identifying one or more fitness goals such as running a full marathon, building strength in a particular muscle group, physical therapy goals, running a 5K, being able to run for 30 minutes straight, running a mile in under 6 minutes”); 
obtaining, from a database ([0040]), data related to the upcoming event ([0031] “recommendations may be generated according to expected progress data”; “recommendations may be associated with a category, a sub-category, a fitness goal”); 
generating, by control circuitry, a list of tasks associated with the upcoming event by performing a lookup in the database ([0028]-[0029] “identify a progress path for the user to reach a category and/or sub-category associated with a particular goal, or a progress path that identifies a particular degree of improvement (e.g., an increase in level and/or category over a particular period of time, [0057]-[0058] wherein a “set of candidate recommendations” to be performed “within a week, month, year” is a list of tasks); 

determining a proficiency level associated with the user profile ([0029] “The person may be associated with exercise information”, “a user may be classified as a level 1, amateur”, [0049] “the user-profile information associated with the user may be classified … to identify a particular category (e.g., an exercise category such as "cardio user") for the user … identify one or more subcategories (e.g., level 1, level 2, "amateur," "intermediate,"”); and 
generating a curated list 

Wang does not explicitly teach, however Kennedy discloses determining a content format for content items corresponding to the list of tasks based on a content format preference, associated with a user profile ([0059], [0081]-[0083], [0093]-[0095], [0119], [0137]) and 
generating a curated playlist of the content items ([0084], [0100], [0106]) … based on the list of tasks and the determined content format ([0047], [0049], [0090], [0095], [0121], [0137]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include content format and generating a curated playlist based on the format as disclosed by Kennedy.  Doing so would provide a desired variety of suitable media content (Kennedy [0003]).

Claim 61 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 56 and 66, Wang as modified teaches the method and the system, wherein the content format preference identifies a preference for visual content or a preference for audio content, 

Regarding claims 57 and 67, Wang as modified teaches the method and the system, further comprising receiving a user input indicating at least one of the upcoming event, a time or date of the upcoming event, the task, or the content format preference (Wang [0021], Kennedy [0120], [0130]-[0132]).

Claims 52-54, 58-59, 62-64, 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in further view of Rose (US 2015/0032769).

Regarding claims 52 and 62, Wang does not explicitly teach, but Rose discloses the method and the system, wherein the upcoming event is a concert to be performed by an artist and the list of tasks comprises at least one of listening to a song or viewing a video by the artist ([0021], [0041]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to concert events as disclosed by Rose.  Doing so would allow a user could get a better feel of what the concert might be like which result in a music might purchase (Rose [0041]).

Regarding claims 53 and 63, Wang as modified teaches the method and the system, wherein the content items are selected for the curated playlist further based on a listening history associated with the user profile (Kennedy [0048], Rose [0040]).

Regarding claims 54 and 64, Wang as modified teaches the method and the system, further comprising selecting for the curated playlist content items about at least one of the band's history, 

Regarding claims 58 and 68, Wang as modified teaches the method and the system, wherein the database stores calendaring data related to one or more upcoming events (Rose [0027], [0034]), the method and the control circuitry further comprising: 
receiving the calendaring data from the database (Rose [0027], [0034], [0043]); and 
determining at least one of the upcoming event or a date of the upcoming event based on the data (Kennedy [0093], [0134], Rose [0036], [0043]).

NOTE in analogous art Bitran et al. (US 2017/0039327) discloses claims 58 and 68 in paragraphs [0074], [0077], [0092], [0102] and further obviates the teachings of Wang and Kennedy.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang and Kennedy to include calendar data as disclosed by Bitran.  Doing so would aid in improving the health and well-being of both individuals and entire populations (Bitran [0002]).

Regarding claims 59 and 69, Wang as modified teaches the method and the system, wherein the content items are selected for the curated playlist further based on the determined date of the event (Kennedy [0093], [0134], F14:1402).

Claims 60 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified by Kennedy, Rose and in further view of Doucette et al. (US 2018/0374375).


It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include urgency level of preparing for the upcoming event as disclosed by Doucette.  Doing so would facilitate in maximizing user performance and maximum throughput of delivered content received by the user (Doucette [0232]).

Claims 55 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Terhark et al. (US 2018/0232751).

Regarding claims 55 and 65, Kennedy does not explicitly teach, but Wang discloses, wherein the upcoming event is a meeting with a named entity, and the task comprises reviewing at least one of a social media profile, website, or article associated with the named entity ([0211]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include meetings as events as disclosed by Terhark.  Doing so would facilitate users with researching a company and being more prepared for the interview (Terhark [0211]).

Response to Arguments
The prior rejections of claims 51-70 under 35 U.S.C. 112, have been withdrawn as necessitated by the amendments.
Applicant's arguments filed, 08/04/2021, with respect to the amended claims, have been fully considered and are addressed in the updated rejections to the claims above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 13, 2021